Citation Nr: 0521193	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-07 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Department of Veterans Affairs (VA) 
death benefits as the surviving spouse of the veteran.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946, and died in March 1967.  

By letter dated in March 1997, the Regional Office (RO) 
informed the appellant, the widow of the veteran, that her 
claim for VA death benefits was denied.  She was provided 
with notice of her right to appeal, but a timely appeal was 
not filed.  She subsequently sought to reopen her claim for 
VA death benefits and was again informed by a letter dated in 
September 2003 that her claim was denied.


FINDINGS OF FACT

1.  By letter dated in March 1997, the RO informed the 
appellant that her claim for death benefits was denied.  She 
did not file a timely appeal.

2.  The evidence submitted since that determination is 
cumulative of the evidence previously of record, and does not 
provide a reasonable possibility of substantiating the claim 
for death benefits as the surviving spouse of the veteran.  


CONCLUSIONS OF LAW

1.  The RO's determination of March 1997, which denied 
entitlement to death benefits as the surviving spouse of the 
veteran is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004).

2.  The evidence received since the March 1997 determination 
is not new and material to reopen the veteran's claim for 
death benefits as the surviving spouse of the veteran.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  Thus, the Board concludes 
that no further action is necessary under the VCAA.  

Finality 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the RO most recently 
notified the appellant that her claim for death pension 
benefits as the surviving spouse of the veteran was denied in 
a letter dated in March 1997.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will separately describe the evidence that was of 
record in March 1997, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The "old" evidence"

The appellant submitted a claim for VA death pension benefits 
in December 1996.  She reported that she had married the 
veteran in June 1961, and that such marriage was terminated 
upon his death in March 1967.  She also noted that she had 
remarried in June 1970, and that that marriage was terminated 
by divorce in December 1993.  

The March 1997 decision 

As noted above, the appellant was provided with notice in 
March 1967 that her claim for death pension benefits was 
denied on the basis that she was married as of November 1, 
1990, and the fact that that marriage was subsequently 
terminated had no bearing on her right to benefits as the 
veteran's surviving spouse.  

The additional evidence 

The appellant again submitted a claim for death pension 
benefits in April 2003.  She indicated that she had only been 
married to the veteran and had not remarried since his death.  

In her substantive appeal received in February 2004, the 
appellant stated that she had misunderstood the question when 
asked if she had remarried, and asserted that she had been 
completely alone for 11 years.

Analysis

Except as otherwise provided, "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and:  
(1) Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse, and 
(2) Who has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50(b).

The law regarding the eligibility of a surviving spouse of a 
veteran who remarries after the veteran's death and whose 
remarriage later terminates has changed several times in 
recent years.  Prior to November 1, 1990, the provisions of 
38 U.S.C.A. § 103(d) allowed for reinstatement of death 
benefits to surviving spouses whose benefits had been 
terminated because of remarriage upon termination of the 
disqualifying marriage by death, divorce, annulment, or if 
the remarriage was declared void.  See Fournier v. Brown, 4 
Vet. App. 550 (1993).  However, this statutory provision was 
amended by the Omnibus Budget Reconciliation Act of 1990, 
Pub. L. No. 101-508 § 8004(a), November 5, 1990, 104 Stat. 
1388-343, to create a permanent bar to reinstatement of death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by divorce or death and whose 
claim for reinstatement of death benefits was not filed 
before November 1, 1990.  This statutory bar was later 
amended to allow reinstatement of death benefits for those 
surviving spouse remarriages terminated by a divorce 
proceeding which was commenced prior to November 1, 1990.  
Pub. L. 102-568, § 103, October 29, 1992, 106 Stat. 4322.  
These provisions are implemented in 38 C.F.R. § 3.55 (2004).

The only evidence submitted since the RO advised the 
appellant in March 1997 that her claim for death benefits was 
denied consists of her application submitted in April 2003 
and statements she has provided to support her claim.  There 
is no documentation that contradicts the fact that the 
appellant had remarried in June 1970 and did not divorce 
until December 1993.  While she indicated on her claim filed 
in April 2003 that she had not remarried since the veteran's 
death, she subsequently acknowledged that she misunderstood 
what was wanted and stated merely that she had been alone for 
11 years.  This is consistent with her previous report that 
she was not divorced until December 1993.  In this case, in 
order to find that the evidence is new and material, it would 
have to show that the appellant was not married on October 
31, 1990 or that divorce proceedings had been initiated prior 
to November 1, 1990.  Since neither has been alleged, the 
Board concludes, accordingly, that the evidence submitted by 
the appellant is not new and material, and the claim for 
death benefits as the surviving spouse of the veteran remains 
denied.  




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to reinstatement of VA death benefits as 
the surviving spouse of the veteran.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


